Citation Nr: 1500662	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety, dysthymic disorder, attention deficit hyperactivity disorder (ADHD), and depression.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty from April 1981 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for PTSD. 

The Board has reviewed the contents of the Appellant's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC). 

In June 2013, the Appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The case was remanded in August 2013 and has been returned for review by the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claim.  See 38 C.F.R. § 19.9.   

The Board previously remanded the claim to obtain Social Security Administration (SSA) records.  Efforts were made by the RO, most recently in March 2014, to obtain these records.  It does not appear that there has been a reply to the March 2014 request for SSA records.  Additional development is required, as described below.  

In the prior Remand, the Board also requested a medical opinion regarding the Appellant's variously diagnosed psychiatric disorder.  VA examination was conducted in August 2014.  In opinions reported in August and September 2014, the VA psychologist determined that the Appellant's polysubstance abuse and bipolar disorder were unrelated to military; however, she failed to comment on previously diagnosed psychiatric disorders of ADHD, depression/dysthymic disorder, and general anxiety.  The VA psychologist also indicated that it was not possible to establish a diagnosis of PTSD related to alleged incident of military sexual trauma (MST) during military service without resort to mere conjecture.  She did not clearly explain why a non-speculative opinion cannot be provided.  Further explanation is needed.

In addition, medical documents of records show that the Appellant is receiving medical care from Catholic Community Services (See October 2013 clinical record from Salem Clinic, P. C.) and Care Oregon medical program (See January 2011 VA outpatient report).  On remand, her complete treatment records should be obtained, as well as any recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Appellant's treatment records from the Catholic Community Services (See October 2013 clinical record from Salem Clinic, P. C.) and Care Oregon medical program (See January 2011 VA outpatient report).

2.  Make arrangements to obtain the Appellant's VA treatment records, dated since August 2014.

3.  Request from SSA complete copies of any disability determination(s) it has made concerning the Appellant and copies of the medical records that served as the basis for any such decision(s). If these records are not available, a negative reply is required.

4.  Thereafter, the case should be referred to the VA psychologist that conducted the August 2014 VA examination (and September 2014 addendum) for a supplemental opinion concerning the diagnosed ADHD, depression/dysthymic disorder, and anxiety disorders.  

The examiner should provide an opinion as to whether any psychiatric disorder, to include the previously diagnosed ADHD, depression/dysthymic disorder, and anxiety disorder(s), had their clinical onset during active service or are related to any incident of service.  

The examiner is also asked to provide some definitive comment on the issue of causation of PTSD, rather than merely stating she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to conjecture), then she should discuss or explain why this requested opinion cannot be provided, so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

If the prior VA examiner is not available, an opinion may be obtained from another VA psychiatrist or psychologist.  The Appellant should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

5.  After the requested evaluation has been completed, the report should be reviewed to ensure that they it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Appellant and her attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

